deparment of treasury internal_revenue_service washington d c date feb ope eb td contact person id number telephone number sin u a i o l u o n county a county b employer_identification_number dear sir or madam this is in reply to a ruling_request dated date with respect to a proposed transfer by a of more than of its assets to b ais a non-exempt charitable_trust described in sec_4947 of the internal_revenue_code pursuant to the trust agreement a is required to distribute all of its assets during the one year period beginning years after the death of the grantor which distribution must be completed no later than x b has applied for and received exemption under sec_501 of the code and is classified as a private_foundation under sec_509 b proposes to make contributions to various public_charities a major portion of a’s charitable distributions have been made to synagogues and other charities to foster an interest in jewish and israeli matters in teenagers and young adults mostly through educational endeavors including encouragement in receiving hebrew instruction this program has been administered under the independent supervision of the participating synagogues which control the format of the programs selection of the individuals participating independently of a the needs of each participating synagogue in connection with this program change materially from year to year and additional synagogues become interested in the program creating new and changing needs for funding a has one trustee a's charitable committee which makes all decisions as to charitable distributions has four members three of the members of the charitable committee are the original members appointed by the grantors in the trust agreement and the fourth member is a replacement appointed by the charitable committee pursuant to the provisions of the trust agreement in interpreting the grantors’ intent the members of the charitable committee had the benefit of knowledge of the trustee who served as trustee of the trust from the beginning and was the the grantors’ accountant and one of their trusted personal and financial confidants for many years and an original member of the charitable committee who knew the grantors for a substantial number of years during which time he served as their stockholder and as a trusted personal and financial confidant the trust agreement provides that each year's income and upon termination its principal is to be distributed within the united_states for which the grantors’ expressed a desire but no a requirement subject_to the sole and absolute discretion of the charitable committee the of he ie of the total be distributed to two designated charities and the that remaining of such ie of the total be distributed among charities operating primarily within county a and county b including some suggested charities plus other charities having similar charitable purposes the other of each year’s income and upon termination its principal is to be distributed among charities whose principal beneficiaries are within the state of c for which the grantors again expressed a desire but not a requirement as subject_to the sole and absolute discretion of the charitable committee that certain specified charities be considered for selection as recipients as well as other charities in c a's charitable committee believes that the continuation of these programs will substantially accomplish the grantor's intent and the formation of b to receive a distribution of a’s assets will be the best manner to achieve this goal a proposes to transfer more than of its assets to b sec_509 of the code provides that exempt_organizations under sec_501 and nonexempt charitable trusts under sec_4947 can be classified as private_foundations under sec_509 and if so are subject_to the private_foundation provisions of chapter of the code sec_507 of the code provides that except as provided in subsection b the status of any organization as a private_foundation shall be terminated only if- such organization notifies the secretary at such time and in such manner as the secretary may by regulations prescribed of its interest to accomplish such termination or a with respect to such organization there have been either willful repeated acts or failures to act or a willful and flagrant act or failure to act giving rise to liability for tax under chapter and b the secretary notifies such organization that by reason of subparagraph a such organization is liable for tax imposed by subsection c and either such organization pays the tax imposed by subsection c or any portion not abated under subsection g or the entire amount of such tax is abated under subsection g sec_507 of the code provides that for purposes of this part in case of a transfer of assets of any private_foundation to another private_foundation pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization the transferee foundation shall not be treated as a newly created organization sec_507 of the code provides that there is imposed on each organization which is referred to in subsection a a tax equal to the lower_of the amount which the private_foundation substantiates by adequate_records or other corroborating evidence as the aggregate tax_benefit resulting from the sec_501 status of such foundation or the value of the net assets of such foundation sec_1_507-1 of the income_tax regulations provides that if a private_foundation transfers all or part of its assets to one or more other private_foundations or one or more private_foundations and one or more sec_509 or organizations pursuant to a transfer described in sec_507 and sec_1 c such transferor foundation will not have terminated its private_foundation_status under sec_507 sec_1_507-1 of the regulations provides that a private_foundation which transfers all of its assets is required to file the annual information_return required by sec_6033 and the foundation managers are required to file the annual report of a private_foundation required by sec_6056 for the taxable_year in which such transfer occurs however neither such foundation nor its foundation managers will be required to file such returns for any taxable_year following the taxable_year in which the last of any such transfers occurred it at no time during the subsequent taxable years in question the foundation has either legal or equitable_title to any assets or engages in any activity sec_1_507-3 of the regulations provides that for purposes of part il subchapter_f chapter of the code in the case of a transfer of assets of any private_foundation to another private_foundation pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization the transferee organization shall not be treated as a newly created organization thus in the case of a significant disposition of assets to one or more private_foundations within the meaning of paragraph c of this section the transferee organization shall not be treated as a newly created organization sec_1_507-3 of the regulations provides that a transferee private_foundation succeeds to that percentage of the transferor aggregate tax_benefit equal to the fair_market_value of the assets transferred divided by the fair_market_value of the assets held by the transferor immediately before the transfer the fair_market_value of the assets held and transferred are determined at the time of transfer sec_1_507-3 of the regulations provides that if a private_foundation incurs liability for one or more of the taxes imposed under chapter of the code or any penalty resulting therefrom prior to or as a result of making a transfer of assets described in sec_507 to one or more private_foundations then in any case where transferee_liability applies each transferee foundation shall be treated as receiving the transferred assets subject_to such liability to the extent that the transferor foundation does not satisfy such liability sec_1_507-3 of the regulations provides that except as provided in sec_1_507-3 a private_foundation is required to meet the distribution_requirements of sec_4942 for any taxable_year in which it makes a sec_507 transfer of all or part of its net assets to another private_foundation such transfer shail itself be counted toward satisfaction of the requirements to the extent the amount transferred meets the requirements of sec_4942 sec_1_507-3 of the regulations provides that except as provided in sec_1_507-3 where the transferor has disposed of all of its assets during any period in which the transferor has no assets sec_4945 and h shall not apply to the transferee or the transferor with respect to any expenditure responsibility’ grants made by the transferor the exception does not apply to information reporting requirements imposed by sec_4945 and the regulations thereunder for the year in which the transfer is made sec_1_507-3 of the regulations provides that if a private_foundation transfers all of its assets to one or more private_foundations which are effectively controlled within the meaning of sec_1_482-1 directly or indirectly by the same person or persons which effectively controlled the transferor private_foundation for purposes of chapter of the code and sec_507 through sec_509 the transferee private_foundation shall be treated as if it were the transferor sec_1_507-3 of the regulations provides in part that for purposes of sec_507 the terms other adjustment organization or reorganization shall include any partial_liquidation or any other significant disposition of assets to one or more private_foundations other than transfers for full and adequate_consideration or distributions out of current income sec_1_507-3 of the regulations provides in relevant part that the term significant disposition of assets to one or more private_foundations shall include any disposition for a taxable_year where the aggregate of the dispositions to one or more private_foundations for the taxable_year i sec_25 percent or more of the fair_market_value of the net assets of the foundation at the beginning of the taxable_year sec_1_507-3 of the regulations provides that a transfer of assets under sec_507 of the code will not constitute a termination of the transferor’s private_foundation_status sec_4940 of the code provides for the imposition on each private_foundation which is exempt from taxation under sec_501 for the taxable_year with respect to the carrying on of its activities a tax equal to percent of the net_investment_income of a such foundation for the taxable_year sec_4941 of the code imposes a tax on each act of self-dealing between a disqualified_person and a private_foundation the rate_of_tax shall be equal to percent of the amount_involved with respect to the act of self-dealing for each year or part thereof in the taxable_period sec_4941 of the code defines the term self-dealing to include any direct or indirect transfer to or use by or for the benefit of a disqualified_person of the income or assets or a private_foundation sec_53 d -2 f of the foundation and similar excise_tax regulations provides in part that the fact that a disqualified_person receives an incidental or tenuous benefit from the use by a foundation of its income or assets will not by itself make such use an act of self-dealing sec_4942 of the code provides for the imposition of a tax on the undistributed_income_of_a_private_foundation sec_4942 of the code defines undistributed_income as the amount by which the distributable_amount exceeds the qualifying distributions of the foundation sec_53_4942_a_-3 of the regulations provides that any excess qualifying distributions may be carried over and used to reduce the private foundation's minimum distributions requirement for any subsequent taxable_year within the specified five year adjustment period sec_53_4942_a_-3 of the regulations provides that reasonable and necessary administrative expenses paid to accomplish a purpose specified in sec_170 or sec_170 are generally treated as qualifying distributions within the meaning of sec_4942 sec_4943 of the code imposes on the excess_business_holdings of any private_foundation in a business_enterprise during any taxable_year which ends during the taxable_period a tax equal to percent of the value of such holdings sec_4944 of the code imposes a tax on investments that jeopardize the carrying out of any of a private foundation’s exempt purposes sec_4945 of the code imposes a tax on each taxable_expenditure of a private_foundation as defined in sec_4945 sec_4945 of the code provides that for purposes of this section the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an organization unless a such organization is described in paragraph or of sec_509 or is an exempt_operating_foundation as defined in sec_4940 or b the private_foundation exercises expenditure_responsibility with respect to such grant in accordance with subsection h sec_4945 of the code provides that a taxable_expenditure includes any amount expended by a private_foundation for purposes other than exempt purposes under sec_170 sec_4945 of the code provides that expenditure_responsibility referred to in subsection d means that the private_foundation is responsible to exert all reasonable efforts and to establish adequate procedures to see that the grant is spent solely for the purpose for which made to obtain full and complete reports from the grantee on how the funds are spent and to make full and detailed reports with respect to such expenditures to the secretary sec_53_4945-6 of the regulations provides that in general unreasonable administrative expenditures will ordinarily be regarded as taxable_expenditures unless the foundation can demonstrate that they were paid_or_incurred in the good_faith belief that they were reasonable and that their payment was consistent with ordinary business care and prudence in addition under sec_4945 expenditure for any purpose other than one specified in sec_170 is a taxable_expenditure sec_4947 of the code and sec_53_4947-1 of the regulations provide in part that a_trust which is not exempt from taxation under sec_501 all of the unexpired interests of which are devoted to one or more of the purposes in sec_170 c b and for which a deduction was allowed under sec_170 sec_545 sec_556 sec_642 sec_2055 sec_2106 shall be treated as an organization described in sec_501 such trust is subject_to subtitle a chapter subchapter_f part il of the code including sec_507 and sec_509 and if such trust is a private_foundation under sec_509 it is subject_to the private_foundation provisions of chapter of the code including sections sec_6033 of the code provides in part every organization_exempt_from_taxation under sec_501 shall file an annual return of information specifically stating its items of gross_income receipts and disbursements and such other information as may be prescribed in the instructions issued with respect to the return based on the information submitted in this case the proposed transfer of more than of a’s assets to b will not terminate a’s status as a private_foundation under sec_509 of the code since a is a nonexempt_charitable_trust under sec_4947 of the code it will be a transfer under sec_507 and subject_to the same sec_507 rules as a private_foundation exempt under sec_501 in addition a does not intend to notify the internal_revenue_service of its intention to accomplish a termination on or before the proposed transfer because a has neither been notified of any involuntary termination nor has committed any acts which could trigger an involuntary termination the proposed transfer of more than of its assets to b will not cause the imposition of the termination_tax under sec_507 the transfer of a's assets to b is intended to further the charitable purposes of both aand b therefore it will not adversely affect the status of a as a charitable_trust or the tax exempt status of b ’ because the proposed transfer is described in sec_507 of the code and sec_1_507-2 of the regulations b as transferee will not be treated as a newly created organization and shall be treated as possessing those attributes and characteristics of the transferor a in proportion to the assets transferred to it within the meaning of sec_1_507-3 the proposed transfer to b is not net_investment_income as described in under sec_53_4940-1 of the regulations because there is no realizing event therefore the assets transferred will not give rise to the tax under sec_4940 of the code moreover since there is no realizable event b will be treated as the transferor and succeed to a's tax basis and holding_period of the transferred assets assuming that as represented in the ruling_request a has no excess_business_holdings the transfer of a’s assets to b will not result in excess_business_holdings in the hands of b the proposed transfer to b will not constitute a jeopardizing investment under sec_4944 of the code because the purpose of the transfer is not the production_of_income it is therefore not an investment the proposed transfer of assets is not a taxable_expenditure under sec_4945 of the code because a proposes to exercise expenditure_responsibility with respect to the transfer to b until such time a has disposed of all of its assets as provided in sec_1_507-3 of the regulations pursuant to sec_1_507-1 of the regulations a will not be required to comply with the periodic reporting return and notice provisions of sec_6033 and sec_6104 or former sec_6056 for any taxable_year subsequent to that in which all of its assets are distributed this is true so long as a at no time during the subsequent taxable years has either legal or equitable_title to any assets or engages in any activity the legal accounting and other expenses_incurred by a and b in connection with the proposed transfer are within the definition of sec_170 of the code thus such expenses will not constitute taxable_expenditures pursuant to sec_4945 of the code and will be considered qualifying distributions under sec_4942 the proposed transfer to b will not constitute an act of self-dealing under sec_4941 of the code because such transfer is to an organization described in sec_501 even if a and b are controlled by the same persons the transferee is not considered a disqualified_person pursuant to sec_53_4946-1 of the regulations b as transferor will be entitled to benefit from the savings provisions and other provisional rules that apply to a with respect to the transferred assets as set forth in sec_1_507-3 of the regulations based on the facts submitted we rule as follows the proposed transfer of more than of a’s assets to b will constitute a transfer as described in sec_507 yr as a transfer described in sec_507 of the code the proposed transaction will not result in a termination of a’s private_foundation_status under sec_507 and will not cause the imposition of the termination_tax described in sec_507 the proposed transfer from a to b will not adversely affect the status of a as a charitable_trust or the tax exempt status of b the proposed transfer will not constitute a willful and flagrant act or failure to act giving rise to liability for tax under chapter of the code b will not be treated as a newly created organization b will succeed to the aggregate tax_benefit of a in proportion to the assets transferred to it as provided for in sec_1_507-3 of the regulations the proposed transfer to b will not be a realizable event giving rise to net_investment_income pursuant to sec_53_4940-1 and therefore such transfer will not itself give rise to tax to either a or b under sec_4940 of the code the proposed transfer of a's assets to b will not result in any liability for tax under sec_4940 since the transfer will not constitute a sale_or_other_disposition of property or other realizable event within the meaning of sec_4940 and the tax basis and holding_period of the transferred assets the hands of b shall be the same as if in the hands of a the proposed transfer of a’s assets to b will not constitute self-dealing under sec_4941 of the code in that for purposes of sec_4941 the term disqualified_person does not include an organization described in sec_501 other than an organization described in sec_509 and therefore since neither a nor b is described in sec_509 such transfer will not subject aor to b to tax under sec_4941 the proposed transfer does not involve the application of sec_4943 of the code concerning excess_business_holdings provided that none of the assets transferred would place b in the position of having excess_business_holdings the proposed transfer of a’s assets to b will not constitute a jeopardizing investment within the meaning of sec_4944 the proposed transfer of a’s assets to b will not constitute taxable_expenditures within the meaning of sec_4945 a must initially exercise expenditure_responsibility as that term is defined in sec_4945 with respect to the transfers however after the taxable_year in which a disposes of all of its assets and as long as a has no assets a will not be required to exercise expenditure_responsibility with respect to the transferred assets ups provided a has no assets it will not be required to comply with the periodic reporting return and notice provisions of sec_6033 and sec_6104 or former sec_6056 for any taxable_year subsequent to that in which all of its assets are distributed the legal accounting and other expenses_incurred by a and b in connection with this ruling requires and effectuating the proposed transfer will not constitute taxable_expenditures pursuant to sec_4945 and will be considered qualifying distributions under sec_4942 b will be entitled to the benefit of the savings provisions and provisional rules applicable to a with respect to the transferred assets as set forth in sec_1 a of the regulations and the proposed transfer from a to b will not cause a or b or any disqualified_person with respect to a or b as defined under sec_4946 of the code to be subject_to any_tax under sec_4940 through we are informing your key district_director of this ruling because this ruling could help resolve future questions about your federal_income_tax status you should keep it in your permanent records this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely slgnec robert c rales on robert c harper jr manager exempt_organizations technical branch
